NUMBER 13-08-00487-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




CITY OF BROWNSVILLE, TEXAS,	Appellant,

v.


BROWNSVILLE POLICE OFFICERS' ASSOCIATION,	Appellee.



On Appeal from the 107th District Court
of Cameron County, Texas.




MEMORANDUM OPINION

 
Before Chief Justice Valdez and Justices Garza and Vela

Memorandum Opinion Per Curiam

 Appellant, the City of Brownsville, Texas, perfected an appeal from a judgment
entered by the 107th District Court of Cameron County, Texas, in cause number
2007-06-2918-A.  Appellant has filed a motion to withdraw appeal on grounds that the
parties have achieved a settlement in which appellant has satisfied the judgment entered
by the trial court and agreed to withdraw this appeal.  Appellant requests that this Court
grant its motion to withdraw appeal and dismiss the appeal.
	The Court, having considered the documents on file and appellant's motion to
withdraw appeal, is of the opinion that the motion should be granted.  See Tex. R. App. P.
42.1(a).  Appellant's motion to withdraw appeal is GRANTED and the appeal is hereby
DISMISSED.  In accordance with the agreement of the parties, costs are taxed against the
party incurring same. See Tex. R. App. P. 42.1(d).  Having dismissed the appeal at
appellant's request, no motion for rehearing will be entertained, and our mandate will issue
forthwith.

							PER CURIAM
Memorandum Opinion delivered 
and filed this the 14th day of May, 2009.